TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00539-CR




                                   Ventura Flores, Jr., Appellant

                                                   v.

                                   The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
            NO. 99-706-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




               Ventura Flores, Jr., seeks to appeal from a judgment of conviction for engaging in organized

crime and possession of marihuana. Sentence was imposed on June 19, 2000. There was no motion for

new trial. The deadline for perfecting appeal was therefore July 19, 2000. Tex. R. App. P. 26.2(a)(1).

Notice of appeal was filed on September 6, 2002, over two years late. Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996). Appellant may seek relief by post-conviction habeas corpus. See

Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2002).
                 The appeal is dismissed.




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 19, 2002

Do Not Publish




                                                  2